             Case 3:18-cv-03521-RS Document 83 Filed 05/27/20 Page 1 of 5




     MATTHEW D. ALISON, OBA No. 32723
 1   Indian and Environmental Law Group, PLLC
 2   406 S. Boulder Ave., Suite 830
     Tulsa, Oklahoma 74103
 3   Tel: (918) 347-6169
     Fax: (918) 948-6190
 4
     Email: Matthew@iaelaw.com
 5
     Appearance Pro Hac Vice
 6   Counsel for Plaintiffs
 7
     HUBERT T. LEE, NY Bar No. 4992145
 8   United States Department of Justice
     P.O. Box 7611
 9   Washington, DC 20044
10   Tel: 202-514-1806
     Fax: 202-514-8865
11   Email: hubert.lee@usdoj.gov
12   SONYA J. SHEA, CA Bar No. 305917
13   United States Department of Justice
     999 18th Street
14   South Terrace, Suite 370
     Denver, CO 80202
15   Tel: 303-844-7231
16   Fax: 303-844-1350
     Email: sonya.shea@usdoj.gov
17
     Counsel for Defendants
18
                          IN THE UNITED STATES DISTRICT COURT
19
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
20
21
     WATERKEEPER ALLIANCE, INC., et al.
22                 Plaintiffs,                      Case No.: 3:18-cv-3521-RS
23                 v.
24                                                  STIPULATED REQUEST TO HOLD
                                                    2015 RULE CLAIMS IN
25   ANDREW R. WHEELER, et al.,                     ABEYANCE/JOINT REPORT RE: MAY
                                                    18 ORDER; ORDER
26                        Defendants.
27
28
                                                1

     STIPULATED REQUEST TO HOLD 2015 RULE CLAIMS IN ABEYANCE/JOINT REPORT
                              CASE NO. 3:18-CV-3521
              Case 3:18-cv-03521-RS Document 83 Filed 05/27/20 Page 2 of 5




 1         The parties submit this notice and stipulated request to hold Plaintiffs’ current claims
 2   against the 2015 Rule, as set forth in their complaint, in abeyance.
 3         In support of this request, the parties state the following:
 4          1.    Plaintiffs Waterkeeper Alliance, Inc, et al. (“Plaintiffs”) challenge a 2015
 5   regulation that revised certain regulatory provisions relating to the definition of “waters of the
 6   United States” under the Clean Water Act. See Compl., Dkt. No. 1, ¶ 3 (challenging Clean
 7   Water Rule: Definition of “Waters of the United States,” 80 Fed. Reg. 37,054 (June 29, 2015)
 8   (“2015 Rule”)).
 9          2.    On September 12, 2019, the Administrator of the Environmental Protection
10   Agency and the Assistant Secretary of the Army for Civil Works (collectively, “the Agencies”)
11   signed a final rule entitled “Definition of ‘Waters of the United States’—Recodification of Pre-
12   Existing Rules” (“Repeal Rule”). The Repeal Rule: (1) rescinded the 2015 Rule at issue in this
13   matter; and (2) recodified the text of the prior regulatory definition of “waters of the United
14   States.” The Repeal Rule was published in the Federal Register on October 22, 2019, and
15   became effective on December 23, 2019. 84 Fed. Reg. 56,626 (Oct. 22, 2019).
16          3.    On January 23, 2020, the Administrator of EPA and the Assistant Secretary of the
17   Army for Civil Works signed a final rule entitled “Navigable Waters Protection Rule:
18   Definition of ‘Waters of the United States’” (“2020 Rule”). The 2020 Rule defines “waters of
19   the United States” under the Clean Water Act and will replace the existing definition in the
20   Code of Federal Regulations.
21          4.    The 2020 Rule was published in the Federal Register on April 21, 2020, see 85
22   Fed. Reg. 22,250 (Apr. 21, 2020), and is to become effective on June 22, 2020. The 2020 Rule
23   is available on EPA’s website, https://www.epa.gov/nwpr/final-rule-navigable-waters-
24   protection-rule (last visited 0D\, 2020).
25          5.    Plaintiffs intend to soon seek leave to file a supplemental complaint setting forth
26   claims challenging the Repeal Rule and the 2020 Rule.
27
28
                                                      2

     STIPULATED REQUEST TO HOLD 2015 RULE CLAIMS IN ABEYANCE/JOINT REPORT
                              CASE NO. 3:18-CV-3521
              Case 3:18-cv-03521-RS Document 83 Filed 05/27/20 Page 3 of 5




 1          6.     In this case, Plaintiffs moved for summary judgment on January 9, 2020 with
 2   respect to their claims against the 2015 Rule. Dkt. Nos. 74-75. Per stipulation signed by the
 3   Court dated February 27, 2020, Defendants’ combined opposition and cross-motion for
 4   summary judgment is due June 1, 2020, and Plaintiffs’ reply is due July 1, 2020. Dkt. No. 80.
 5          7.     The parties have good cause for seeking a stay with respect to Plaintiffs claims
 6   against the 2015 Rule––the preservation of judicial and party resources. The 2020 Rule was
 7   published in the Federal Register on April 21, 2020, with an effective date of June 22, 2020.
 8   Plaintiffs intend to challenge the Repeal Rule and the 2020 Rule. It would be a waste of
 9   judicial and party resources to continue litigating the 2015 Rule without first resolving
10   Plaintiffs’ forthcoming challenge to the revised definition of “waters of the United States”
11   contained in the Repeal Rule and the 2020 Rule.
12          8.     Moreover, streamlining this matter by staying Plaintiffs’ claims regarding the
13   inoperative 2015 Rule would aid in addressing this Court’s recent order expressing concern
14   regarding the impact of the current pandemic on scheduling civil matters. On May 18, 2020,
15   this Court issued a standing order requesting all parties in civil cases before this Court meet and
16   confer to explore “possible settlement or some other form of alternative dispute resolution.”
17   Dkt. No. 81 at 1:17.
18          9.     Indeed, the parties met and conferred in accordance with this Court’s May 18,
19   2020 standing order. See Dkt. No. 81. Below is the parties’ joint report as required by the
20   standing order:
21         Pursuant to the Court’s Order instructing all civil litigants to engage in an additional meet
22         and confer to discuss the possibility of settlement, the parties submit this joint report.
23         The parties engaged in a meet and confer on May 26, 2020 to discuss the possibility of
24         settlement. The result of the meet and confer was as follows: Despite a good-faith effort
25         to reach a settlement at the meet and confer, the case did not settle. In addition, the
26         parties wish to advise the Court of the following: the parties seek to stay Plaintiffs’
27         claims against the 2015 Rule set forth in its current complaint. Plaintiffs intend to file
28
                                                     3

     STIPULATED REQUEST TO HOLD 2015 RULE CLAIMS IN ABEYANCE/JOINT REPORT
                              CASE NO. 3:18-CV-3521
              Case 3:18-cv-03521-RS Document 83 Filed 05/27/20 Page 4 of 5




 1         shortly a supplemental complaint challenging the Repeal Rule and 2020 Rule. Within 15
 2         days from the date Plaintiffs’ claims against the Repeal Rule and the 2020 Rule are
 3         resolved, the parties will file a motion to further govern proceedings.
 4          10.    The parties will meet and confer regarding scheduling within 10 days from the
 5   date Plaintiffs’ motion for leave to file a supplemental complaint is granted. Within 14 days
 6   from the date of the parties’ meet and confer, the parties will file with the Court a proposed
 7   briefing schedule for Plaintiffs’ Repeal Rule and 2020 Rule claims.
 8   Dated: May 27, 2020                          Respectfully submitted,
 9                                               /s/ Matthew D. Alison
10                                               MATTHEW D. ALISON, OBA No. 32723
                                                 Indian and Environmental Law Group, PLLC
11                                               406 S. Boulder Ave., Suite 830
                                                 Tulsa, Oklahoma 74103
12
                                                 Tel: (918) 347-6169
13                                               Fax: (918) 948-6190
                                                 Email: Matthew@iaelaw.com
14
                                                 Counsel for Plaintiffs
15
16
                                                 /s/ Hubert T. Lee
17                                               HUBERT T. LEE, NY Bar No. 4992145
18                                               United States Department of Justice
                                                 P.O. Box 7611
19                                               Washington, DC 20044
                                                 Tel: 202-514-1806
20                                               Fax: 202-514-8865
21                                               Email: hubert.lee@usdoj.gov

22                                               SONYA J. SHEA, CA Bar No. 305917
                                                 United States Department of Justice
23                                               999 18th Street
24                                               South Terrace, Suite 370
                                                 Denver, CO 80202
25                                               Tel: 303-844-7231
                                                 Fax: 303-844-1350
26                                               Email: sonya.shea@usdoj.gov
27
                                                 Counsel for Defendants
28
                                                     4

     STIPULATED REQUEST TO HOLD 2015 RULE CLAIMS IN ABEYANCE/JOINT REPORT
                              CASE NO. 3:18-CV-3521
            Case 3:18-cv-03521-RS Document 83 Filed 05/27/20 Page 5 of 5




 1                                     ORDER
 2   Before the Court is the parties’ stipulated request to hold Plaintiffs’ current claims against the
 3   2015 Rule (see Dkt. No. 1) in abeyance pending the resolution of Plaintiffs’ forthcoming
 4   challenge to the Repeal Rule and the 2020 Rule. Upon due consideration, and for good cause
 5   shown, the parties’ request is hereby GRANTED.
 6          PURSUANT TO STIPULATION IT IS SO ORDERED THAT:
 7      1. Plaintiffs’ current claims against the 2015 Rule, as set forth in Plaintiffs’
 8          complaint, are stayed pending the resolution of Plaintiffs’ forthcoming challenge
 9          to the Repeal Rule and the 2020 Rule;
10      2. Briefing with respect to Plaintiffs’ motion for summary judgment (Dkt. No. 74,
11          75) shall be stayed pending the resolution of Plaintiffs’ forthcoming challenge to
12          the Repeal Rule and the 2020 Rule;
13      3. The parties will meet and confer regarding scheduling within 10 days from the
14          date Plaintiffs’ motion for leave to file a supplemental complaint is granted.
15          Within 14 days from the date of the parties’ meet and confer, the parties will file
16          with the Court a proposed briefing schedule for Plaintiffs’ Repeal Rule and 2020
17          Rule claims.
18               27th
     DATED this _____day    May
                         of _______, 2020.
19
20
21
                                            __________________________
22
                                            Richard Seeborg
23                                          United States District Court Judge
24
25
26
27
28




     [PROPOSED ORDER] STIPULATED REQUEST FOR ORDER EXTENDING THE BRIEFING SCHEDULE
                                    CASE NO. 3:18-CV-3521
